Citation Nr: 1433488	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-16 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to recognition as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from April 1962 to May 1965.  He died in June 2001.  The appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  There is also a second paperless, electronic (Virtual VA) claims file which contains documents that are either duplicative of the records located on Virtual VA or are irrelevant to the issue on appeal.

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is required before the issue of recognition of the appellant as a helpless child for VA compensation purposes is ready for Board adjudication.  See 38 C.F.R. § 19.9 (2013).  While the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

A child of a veteran may be considered a "child" after age 18 for purposes of VA benefits if found by a rating determination to have become, prior to age 18, permanently incapable of self-support.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57, 3.315 (2013).  A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  38 C.F.R. § 3.356 (2013).

The appellant was born on March [redacted], 1981, and attained the age of 18 on March [redacted], 1999.  In support of her claim, the appellant has asserted that she was rendered permanently incapable of self-support prior to attaining age 18, as she had seizures from birth until the age of seven, which affected her brain and resulted in learning difficulties and her being placed in developmentally handicapped classes throughout her school years.  She has also submitted evidence showing that the Social Security Administration (SSA) determined she has been disabled since August 1, 1996 as a result of major depressive disorder, dissociative disorder, posttraumatic stress disorder, and a personality disorder.  See May 2008 SSA Fully Favorable Decision.  [Parenthetically, the Board notes that, while VA has attempted to obtain the appellant's SSA records, those records are unobtainable, as SSA informed VA that there were no medical records on file or that they were unable to locate the medical records.  See March 2011 SSA response.]

The SSA decision referred to an August 2002 statement from a Dr. Forrestal (hereinafter Dr. T.P.F.), which the appellant's mother has submitted directly to VA.  In the August 2002 statement, Dr. T.P.F. stated that the appellant was first diagnosed and treated for depression in August 1996 through 1997 and again in May 1999.  Dr. T.P.F. also stated that the appellant returned in July 2002 and was diagnosed with a mood disorder.  In addition to the August 2002 statement from Dr. T.P.F., the appellant's mother also submitted a July 2002 treatment record from Forrestal Medical Services, which reflects that the appellant was diagnosed with psychosis and a mood disorder.  

VA has a duty to assist claimants in obtaining evidence necessary to substantiate a claim, including private treatment records.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In this case, Dr. T.P.F.'s August 2002 statement put the RO on notice that the appellant received treatment for her varying acquired psychiatric disorders before she attained the age of 18; however, VA has not attempted to obtain records of evaluation or treatment from Dr. T.P.F.  As this evidence would be relevant to this claim, particularly given that SSA has determined that the appellant has been disabled since August 1996 as a result of her psychiatric disorders, the Board finds that VA's duty to assist has not been fulfilled.  Therefore, because the evidentiary record reflects that there are outstanding private records that may be pertinent to this claim but are not yet associated with the claims file, a remand is necessary to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter requesting that she provide information and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant provide appropriate authorization to obtain any outstanding private medical records, including those from Dr. T.P.F. and Forrestal Medical Services in Zanesville, Ohio, from 1996 to the present.  Inform the appellant that she may also provide any lay statements or other evidence to support her claim that she was rendered permanently incapable of self-support prior to attaining the age of 18, including treatment by other providers, including VA. 

2.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed and she has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



